                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF TEXAS
                                  SAN ANTONIO DIVISION


ADRIELLA RAMIREZ, RAYMOND                         §
REYESII,                                          §
                                                  §                 SA-19-CV-00072-JKP
                    Plaintiffs,                   §
                                                  §
vs.                                               §
                                                  §
UNITED STATES OF AMERICA,                         §
                                                  §
                    Defendant.                    §

                         SECOND AMENDED SCHEDULING ORDER

       Before the Court in the above-styled cause of action is the parties’ Joint Motion to Extend

Scheduling Order Deadlines [#25]. This case was referred to the undersigned for all non-

dispositive pretrial matters on October 3, 2019 [#18]. The parties previously asked the Court for

an extension of scheduling orders, and the Court granted the request. The parties now ask the

Court for a second set of extensions due to a change in Defendant’s counsel and the fact that

Defendant’s counsel is pending military service for the entire month of March. The Court will

grant the motion.

       IT IS THEREFORE ORDERED that the parties’ Joint Motion to Extend Scheduling

Order Deadlines [#25] is GRANTED.

       IT IS FURTHER ORDERED that the following amended scheduling order will control

the remaining course of this case:

1. Parties asserting claims for relief shall file their designation of testifying experts and serve on
   all parties, but not file, the materials required by Federal Rule of Civil Procedure 26(a)(2)(B),
   on or before March 13, 2020.

2. Parties resisting claims for relief shall file their designation of testifying experts and serve on
   all parties, but not file, the materials required by Federal Rule of Civil Procedure 26(a)(2)(B),
   on or before April 10, 2020.

                                                  1
3. Parties shall file all designations of rebuttal experts and serve on all parties the material
   required by Federal Rule of Civil Procedure 26(a)(2)(B) for such rebuttal experts, to the
   extent not already served, within fourteen days of receipt of the report of the opposing
   expert.

4. The deadline to file supplemental expert reports required under Federal Rule of Civil
   Procedure 26(e)(2) is May 10, 2020. The parties are advised any report filed under this
   deadline may only supplement the initial report and may not introduce new opinion or
   subject matter. This deadline is not intended to provide an extension of the deadline by which
   a party must deliver the substance of its expert information or opinion.

5. The deadline for filing Rule 26(a)(3) disclosures is July 21, 2020. The deadline for filing
   objections under Rule 26(a)(3) is August 4, 2020. Any objections not made will be deemed
   waived.

6. Parties shall initiate all discovery procedures in time to complete discovery on or before May
   18, 2020. Written discovery requests are not timely if they are filed so close to this deadline
   that under the Federal Rules of Civil Procedure the response would not be due until after the
   expiration of the deadline. See Local Rule CV-16(d). Counsel may by agreement continue
   discovery beyond the deadline. The parties are advised that should they agree to extend
   discovery beyond the deadline, there will be no intervention by the Court except in
   exceptional circumstances. No trial setting or other deadline set forth herein will be vacated
   due to information obtained in post-deadline discovery. See Local Rule CV-7(d).

7. On or before June 19, 2020, the parties shall file any Daubert motions and challenge to or
   motion to exclude expert witnesses. Any such motion must specifically state the basis for the
   objection and identify the objectionable testimony.

8. On or before June 19, 2020, parties shall file any dispositive motions, including motions for
   summary judgment on all or some of the claims. Further, notwithstanding any deadline
   provided herein, no motion (other than a motion in limine) may be filed after this date except
   for good cause.

9. The Court will set dates for trial and the final pretrial conference after ruling on any
   dispositive motions or after the deadline for such motions passes without a pertinent filing.
   At that time, the Court will also set appropriate deadlines for trial and pretrial conference
   matters.




                                                2
IT IS SO ORDERED.


SIGNED this 12th day of February, 2020.




                           ELIZABETH S. ("BETSY") CHESTNEY
                           UNITED STATES MAGISTRATE JUDGE




                                     3
